                                HERBERT S. FORSMITH
                                            ATTORNEY AT LAW


                                             26 BROADWAY
                                               17TH FLOOR
                                           NEW YORK, NY 10004
                                            TEL: (212) 809-1772
                                            FAX: (212) 809-6122


January 25, 2020

Via Electronic Filing

The Honorable Sarah L. Cave
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

           RE: Barbagallo v. Commissioner of Social Security, 19-cv-8071 (AT)(SLC)

Dear Judge Cave:

The scheduling Order of August 29, 2019 provided that Plaintiff’s motion for judgment on the
pleadings was to be served by January 28, 2020; with Defendant’s response by March 26, 2020;
and with Plaintiff’s reply by April 16, 2020.

I must, because of the press of business, respectfully request a 60-day extension of time to serve
Plaintiff’s motion for judgment on the pleadings with Plaintiff’s motion to be served by March 30,
2020; with Defendant’s response by May 29, 2020; and with Plaintiff’s reply, if any, by June 12,
2020.

This is Plaintiff’s first request for an extension.

Counsel for the Commissioner has informed me that she consents to this extension.
                                                              Plaintiff's Letter-Motion for an extension of time
Thank you for your consideration.
                                                              to serve her motion for judgment on the
Respectfully submitted,                                       pleadings (ECF No. 13) is GRANTED. Plaintiff is
                                                              directed to serve her motion by Monday, March
/s/ Herbert S. Forsmith                                       30, 2020. Defendant's response is due by Friday,
                                                              May 29, 2020. Plaintiff's reply, if any, is due by
cc:     Susan D. Baird                                        Friday, June 12, 2020. The Clerk of Court is
        U.S. Attorney's Office, SDNY (St Andw's)              respectfully directed to close ECF No. 13.
        One St. Andrew's Plaza
        New York, NY 10007                                    SO-ORDERED 1/27/2020
